DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 10 and 14, the phrase “an investigation flue denitrizer different from the flue denitrizer” is confusing in as much as it suggests the provision and operation of two different and distinct flue gas denitrification processes operating simultaneously during the course of the Applicants’ invention.  Did the Applicants intend to recite and claim the use of a “detector” or a “sensor” in lieu of the claimed “investigation flue denitrizer”?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the invention.  The references of record in this application reasonably reflect this level of skill.
Claim(s) 1-4, 7, 8, and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0326052 A1.
This US 2010/0326052 A1 describes a method and system for determining what appears to be the over-all NOx-reducing capacity of a catalytic article by analytically “segmenting” the catalytic article into a plurality of discrete elements (i. e. the Applicants’ claimed “locations” w/in a particular catalyst) to provide a framework for a “visual sensor” to (evidently) determine each element’s capacity for storing reactive ammonia – thereby characterizing each element in terms of its ammonia storage concentration (please note at least paragraph numbers 17 and 18 in this US 2010/0326052 A1).  The ammonia stored within this catalyst article is a reagent that reacts w/ and removes the NOx present in the exhaust gas that passes through this catalytic article (please note at least paragraph number 13 in this US 2010/0326052 A1).  The comment “It is appreciated that ammonia storage concentration . . . may be unevenly distributed along a flow axis of the coated substrate” set forth in paragraph number 13 in this US 2010/0326052 A1 fairly suggests that the concentration of ammonia in the individual elements/segments/locations that constitute the catalytic article may vary and differ from each other. 
	The difference between the Applicants’ claims and this US 2010/0326052 A1 is that the Applicants’ independent claims 1, 10, 11, and 14 and the Applicants’ dependent claim 7 call for determining the “degradation state” of a particular region w/in the catalytic element (whereas at least the abstract and paragraph numbers 13, 17 and 18 in this US 2010/0326052 A1 call for determining a concentration of ammonia in their corresponding “discrete elements” (i. e. the Applicants’ claimed “location dependences”) that constitute their catalytic article), however it is submitted that this difference would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because a lack of sufficient ammonia that is stored in the catalytic article described in this US 2010/0326052 A1 would reasonably seem to lead to the same claimed “degradation state” of the catalyst described in at least the Applicants’ independent claims 1, 10, 11 and 14 and the Applicants’ dependent claim 7 since ammonia is a necessary reagent for the removal of the NOx out of the exhaust gas that passes through this catalytic article.
Thus, the concentration of ammonia stored in the catalytic article described in this US 2010/0326052 A1 would reasonably seem to correlate w/ the Applicants’ claimed “performance reduction” and “reductant leakage” mentioned in at least the Applicants’ claims 4, 7 and 8 as well as the “degradation state of the catalyst” mentioned in at least the Applicants’ claims 1, 4, 7, 8, 10, 11, and 14.
	The difference between the Applicants’ claims and this US 2010/0326052 A1 is that the Applicants’ dependent claim 2 also describes the relative sizes of the cells associated w/ the first catalyst and also the second catalyst (and at least this particular feature does not appear to be explicitly recited in this US 2010/0326052 A1), however it is submitted that this difference would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because such differences in the relative sizes of a prior art device and a claimed device generally does not impart patentability to the claimed device: please note the discussion of the In re Gardner vs. TEC Systems Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) court decision set forth in section 2144.04(IV)(A) in the MPEP for further details.
The difference between the Applicants’ claims and this US 2010/0326052 A1 reference is that the Applicants’ dependent claim 3 specifies the particular shape or form of the catalytic article, however it is submitted that these differences would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because the courts have already determined that the particular shape of a prior art device was simply a matter of choice to the skilled routineer (absent some showing of unexpected advantage): please note the discussion of the In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) court decision set forth in section 2144.04(IV)(B) in the MPEP for further details. 
	The difference between the Applicants’ claims and this US 2010/0326052 A1 is that the Applicants’ claims 12, 13, 15 and 16 describe the source of the exhaust gas being treated as being associated w/ a “boiler” or a “power generation plant” that has an associated generator that is driven by steam, whereas a fair reading of the BACKGROUND section of this US 2010/0326052 A1 suggests that the source of the exhaust gas being in this US 2010/0326052 A1 was associated w/ an internal combustion engine (i. e. the sources of the exhaust gases being treated by the Applicants and US 2010/036052 A1 appear to differ), however it is submitted that this difference would have been obvious to one of ordinary skill in the art at the time the invention was filed because there is a requisite “reasonable expectation of success” that the invention described in this US 2010/0326052 A1 would be at least equally applicable and efficient when a treating an exhaust gas contaminated w/ the same NOx but emitted from a different source (such as the “boiler” and/or “power generation plant” mentioned in at least the Applicants’ claims 12, 13, 15 and 16) and such “reasonable expectation of success” is sufficient for establishing a case of prima facie obviousness against the pending claims: please note at least the discussion of the KSR International Co. vs. Teleflex Inc., 550, 82 USPQ2d 1385, 1395 (2007) court decision set forth in at least section 2143.02 in the MPEP for further details.   

Allowable Subject Matter
The Applicants’ dependent claims 5, 6 and 9 have been allowed over the teachings provided in this US 2010/0326052 A1 because the limitations described in these dependent claims 5, 6 and 9 are not taught or suggested in this US 2010/0326052 A1 reference (or in any of the other less relevant art of record).
 
References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
JP 2017 215 083 A; WO 2004 043 575 A1; EP 159 959 A; US 2019/0076783 A1; US 2018/0185834 A1; US 2013/0071296 A1; US 2010/0100404 A1; U. S. Pat. 6,025,292; U. S. Pat. 5,882,422; U. S. Pat. 5,820,693; and U. S. Pat. 4,142,989.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736